Case 1:19-cv-03570-TSC Document 43 Filed 08/10/20 Page 1 of 1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 20-5207 September Term, 2019
1:19-cv-03570-TSC
Filed On: August 10, 2020 [1855808)
Wesley Ira Purkey,

Appellee
V.
William P. Barr, Attorney General, et al.,

Appellants

MANDATE
In accordance with the order of August 10, 2020, and pursuant to Federal Rule
of Appellate Procedure 41, this constitutes the formal mandate of this court.
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Daniel J. Reidy
Deputy Clerk

Link to the order filed August 10, 2020
